DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        EARL DEAN LILLY, JR.,
                              Appellant,

                                    v.

                      CITY OF RIVIERA BEACH,
                              Appellee.

                              No. 4D21-775

                          [December 16, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Jr., Judge; L.T. Case No. 50-2019-CA-
002290-XXXX-MB.

  Earl Dean Lilly, Jr., Hartly, Delaware, pro se.

  Victoria L. Olds of Olds & Stephens, P.A., West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.